DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Status of the Application
2.	Claims 1-18 and 20 are pending in this application (16/289,589), as Applicant has filed a Request for Continued Examination under 37 CFR 1.114 on 05/20/2021, following the Advisory Action dated 05/14/2021 in response to Applicant’s AFCP 2.0 request for reconsideration filed on 05/06/2021, after the Final Rejection office action dated 03/19/2021.    
	Claims 1 and 14 have been amended. 
	Claim 19 has been canceled.
	(Please see page 9 of Applicant Arguments/Remarks, filed on 05/06/2021)
	Applicant's submissions have been entered. 


Withdrawal of Duplicate Claims - Warning
3. 	Previously issued Duplicate Claim Warning for Claim 19 being a substantial duplicate of Claim 18, is hereby withdrawn as it has become moot since Applicant has canceled Claim 19.   (Please see page 9 of Applicant Arguments/Remarks, filed on 05/06/2021)



      Claim Interpretation - 35 U.S.C. 112(f)
4.	Previous statements regarding interpretation of Claim 14 under 35 USC 112(f) are hereby withdrawn as Applicant’s arguments in this regard are found to be persuasive.  
(Please see page 10 of Applicant Arguments/Remarks, filed on 5/06/2021)


Examiner’s Amendment
5.  	Claim 14 is amended (as shown below) via an Examiner’s Amendment that has been approved by Applicant.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this Examiner’s Amendment, to make Claim 14 statutory under 35 USC 101 was given by Applicant’s representative Tyler Jeffs (Reg. No: 67,235) in response to an Examiner-initiated telephone interview held on 05/25/2021.  

Amendment to the Claims:
	Please amend Claim 14 (filed by Applicant on 05/06/2021) as follows:
14.          (currently amended)	A computing system, comprising:
a builder, comprising a processor and memory, to create a cognitive model container, which container comprises a set of domain-specific artifacts, each artifact comprising:

metadata;
an orchestrator, comprising a processor and memory, to, during container deployment and prior to making the container available via instantiation:
determine a grouping of containers to deploy to the cognitive service, wherein:
different groupings of containers are deployed to different cognitive services; and
a single container is deployed to different cognitive services as part of the different groupings;
identify, for each artifact, a set of deployment descriptors which identify how the artifact is to be executed in the cognitive service; and
push the content of an artifact to a number of cognitive services based on the deployment descriptors; and
an instantiator, comprising a processor and memory, to instantiate the container along with the set of artifacts to the cognitive service.
	

Allowable Subject Matter
6.	After thorough search and examination of the present application and in light of the prior art made of record, Claims 1-18 and 20 (renumbered 1-19) are allowed.


Conclusion
7.	Claims 1-18 and 20 (renumbered 1-19) are allowed.
	Claim 19 was canceled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED N HUDA whose telephone number is (571)270-7171.  The examiner can normally be reached on Reg. Hrs M-F: 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/MOHAMMED N HUDA/Examiner, Art Unit 2191                                                                                                                                                                                                        
/QING CHEN/Primary Examiner, Art Unit 2191